Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 2, the recitation of “the at least one auxiliary fan is not next to the air inlet” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070006865 A1 to Wiker et al. (“Wiker”).
Wiker discloses:
Regarding claim 1: 

-    establishing and setting, or calculating, at least one temperature limit (e.g., temperature shutdown limits explicitly disclosed in para 66 as well as discussed in para 57-67) assigned to the activated operating mode, wherein when said at least one temperature limit is exceeded, cooling is initiated (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); 
-    determining, or calculating, whether said at least one temperature limit has been exceeded (e.g., determining whether temperature limits have been exceeded is discussed in para 57-67 and the controller initiates corrective action if unsafe or undesirable conditions are detected as disclosed in para 67) (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); and 
-    activating the main cooling fan (e.g., activation of cooling fans 13, 15, blowers 26, 27, 52) to provide an air flow from the air inlet to said first space when said at least one temperature limit is exceeded, wherein a portion of the air flow is diverted directly into the second space using a pivoting flap (e.g., valve 50 is a pivoting flap as seen in Fig. 8) (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 2: 
 -    activating an operating mode of the cooking device (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67 disclose operations corresponding to an operating mode); 
-    establishing and setting, or calculating, at least one temperature limit (e.g., temperature shutdown limits explicitly disclosed in para 66 as well as discussed in para 57-67) assigned to the activated operating mode, wherein when said at least one temperature limit is exceeded, cooling is initiated (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); 
-    determining, or calculating, whether said at least one temperature limit has been exceeded (e.g., determining whether temperature limits have been exceeded is discussed in para 57-67 and the 
-    activating the main cooling fan (e.g., activation of cooling fans 13, 15, blowers 26, 27, 52, any of which can be a main fan as claimed) to provide an air flow to said first space when said at least one temperature limit is exceeded (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); 
-    activating the at least one auxiliary cooling fan (e.g., activation of cooling fans 13, 15, blowers 26, 27, 52, any of which can be an auxiliary fan as claimed) to provide an air flow to said second space when it is determined that at least one additional component in the second space requires cooling, wherein the at least one auxiliary fan is not next to the air inlet (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); and
-  conducting airflow from the inlet to the second pace using the auxiliary fan (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 3: the method according to claim 1, further comprising the following steps when a cooking mode is the activated operating mode and the at least one heating device comprises a gas burner (e.g., burner 44): - determining whether a first of the at least one temperature limit is exceeded; - switching off or not activating the main cooling fan if the first of the at least one temperature limit is not exceeded; - determining whether the gas burner is activated if the first of the at least one temperature limit is exceeded; - activating the main cooling fan if the gas burner is not activated; - determining whether a second of the at least one temperature limit is exceeded; - switching off or not activating the main cooling fan if the second of the at least one temperature limit is not exceeded; and - activating the main cooling fan if the second of the at least one temperature limit is exceeded (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 4: the method according to claim 1, further comprising determining that the activated operating mode comprises a stand-by mode (e.g., standby is disclosed in para 64) (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 5: the method according to claim 1, further comprising switching on a ventilator fan for supplying cooling air to a space of the cooking device containing a mechanical component (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 6: the method according to claim 1, wherein the speed of the main cooling fan is regulated based on criteria selected from the group consisting of a temperature in the second space, an actuating mode of the activated operating mode, a the set temperature of the activated operating mode, a direction of rotation of a motor for a ventilator fan, and any combinations of the foregoing (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 7: the method according to claim 1, further comprising regulating the speed of the main cooling fan based upon the number of components that require cooling (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 15: the method according to claim 2, further comprising the following steps when a cooking mode is the activated operating mode, and the at least one heating device comprises a gas burner (e.g., burner 44): -    determining whether a first of the at least one temperature limit is exceeded; - switching off or not activating the main cooling fan if the first of the at least one temperature limit is not exceeded; - determining whether the gas burner is activated if the first of the at least one temperature limit is exceeded; - activating the main cooling fan if the gas burner is not activated; - determining whether a second of the at least one temperature limit is exceeded; - switching off or not activating the main cooling fan if the second of the at least one temperature limit is not exceeded; and - activating the main cooling fan if the second of the at least one temperature limit is exceeded (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 16: the method according to claim 2, further comprising determining that the activated operating mode comprises a stand-by mode (e.g., standby is disclosed in para 64) (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 17: the method according to claim 2, further comprising switching on a ventilator fan for supplying cooling air to a space of the cooking device containing a mechanical component (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 18: the method according to claim 2, wherein the speed of the main cooling fan is regulated based on criteria selected from the group consisting of a temperature in the second space, an actuating of the activated operating mode, a set temperature of the activated operating mode, a direction of rotation of a motor for a ventilator fan, and any combinations of the foregoing (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67);
Regarding claim 19: the method according to claim 2, further comprising regulating the speed of the main cooling fan or of the auxiliary cooling fan based upon the number of components that require cooling (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67); and
Regarding claim 20: the method according to claim 2, wherein only the auxiliary cooling fan is activated when it is determined that at least one component in the second space requires cooling but, the at least one in said activated operating mode has not been exceeded (e.g., Fig. 1-3, 6-10 and 12 and para 47-54 and 57-67).
To the extent that it may be argued that a single embodiment of Wiker does not disclose all of the claimed subject matter, such as the pivoting flap recited in claim 1 or the auxiliary fan is disposed away from and not connected to an air inlet recited in claim 2 (as best understood), it would have been obvious to one of ordinary skill in the art to modify the first embodiment of Wiker by the further disclosed embodiments of Wiker in order to modulate control of combustion air and heating gas such that the oven operates cleanly and efficiently over a wide range of heating loads (Wiker: para 8).
Response to Amendment
The amendment of 05/17/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments.  
The remarks then address the rejection under 35 U.S.C. 112(a).  The remarks assert that the amendments to claim 2 resolve the previous rejection under 35 U.S.C. 112(a) and refer to page 10, ln 23-25, and page 13, ln 8-12, for support for the amendment.  However, the specification, including page 10, ln 23-25, and page 13, ln 8-12, was reviewed and support for the at least one auxiliary fan is not next to the air inlet was not found.  The remarks then address the previous rejections under 35 U.S.C. 112(b) and explain the claimed subject matter such that the claims are interpreted as set forth in the remarks with respect to the previous issues raised under 35 U.S.C. 112(b) wherein the claimed steps can be performed in any order and more than once and an activated operating mode can be interpreted as a stand-by mode.  
The remarks then address the rejection of claims 1-7 and 15-20 under 35 U.S.C. 103 over Wiker.  The remarks state that the rejections are traversed and then assert that the amendments to claims 1 and 2 overcome the rejection.  The remarks specifically that, with respect to claim 1, Wiker shows a rotating flap in element 50 and assert that flap 50 of Wiker does not divert any air flow from either fan 13 or 15 of Wiker and that flap 50 in internal to the blower 52 mechanism does not directly act upon any air flow provided by fans 13 of 15.  However, flap 50 is in tube 51 and directly diverts air flow from blower 52.  The remarks further assert that Wiker only discloses fans that are each next to (directly connected) to air inlets such that Wiker requires 2 air inlets, while claim 2 recites that both fans act upon the same air inlet and the present claims are structurally and operatively different from Wiker.  However, the claims broadly recite “air inlet” in the body of the claims following the open transition 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 15, 2021